Opinion by
Will-son, J.
§ 4. Argument; right to open and conclude. A verbal admission of plaintiff’s cause of action made by defendant’s counsel, after the close of the evidence in the case, does not entitle the defendant to open and conclude the argument. When the defendant, before the trial commences, admits specifically the plaintiff’s cause of action, so as to relieve the plaintiff from adducing any proof, and causes this admission to be entered of record, then, and not till then, is he entitled to open and conclude the argument. [Rule 31 for Dist. Courts; W. & W. Con. Rep. § 834; Eastham v. Ward, Dewey & Co. 1 Tex. Law Rev. p. 173; Alston v. Cundiff, 52 Tex. 460.]
§ 5. Illegal evidence; admission of, not ground for reversal, when. The admission of illegal evidence is not ground for the reversal of a judgment when it is apparent that no injury has thereby resulted to the party objecting to it. [W. & W. Con. Rep. § 667.]
§ 6. Attachment; judgment for plaintiff in, where the verdict found that the writ was wrongfully sued out. Plaintiff sued.out an attachment which was levied upon defendant’s property, which property defendant replevied by giving bond. Defendant pleaded in reconvention for damages, that the attachment was wrongfully sued out. There was a verdict for the plaintiff for his debt, and for *19the defendant for $5 damages, and finding that the attachment was wrongfully sued out. Upon this verdict judgment was rendered 'for the plaintiff against the defendant and his sureties on the replevy bond for the amount of plaintiff’s debt, less the $5 damages awarded the defendant, and for all costs. Held, that this was a proper judgment. [Ammon v. Thompson, 34 Tex. 237; Cloud v. Smith, 1 Tex. 611; Walcott v. Hendrix, 6 Tex. 406; Wallace v. Erieburg, 46 Tex. 46.]
October 13, 1883.
§ 7. Verdict; where evidence is conflicting will not he disturbed. Where the evidence is conflicting, but there is sufficient, if believed, to sustain the verdict, it will not be disturbed. [W. & W. Con. Rep. §§ 46, 99, 634, 712, 831, 924, 1029.]
Affirmed.